
	
		I
		112th CONGRESS
		2d Session
		H. R. 6258
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2012
			Ms. DeGette (for
			 herself, Ms. Schakowsky, and
			 Ms. Castor of Florida) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To amend title XIX of the Social Security Act to provide
		  medical assistance to uninsured newborns under the Medicaid
		  program.
	
	
		1.Short titleThis Act may be cited as the
			 Start Healthy Act of 2012.
		2.Medicaid
			 assistance for uninsured newborns
			(a)Mandatory
			 coverage of certain newbornsSection 1902(a)(10)(A)(i) of the
			 Social Security Act (42 U.S.C. 1396a(a)(10)(A)(i)) is amended—
				(1)by striking
			 or at the end of subclause (VIII);
				(2)by adding
			 or at the end of subclause (IX); and
				(3)by adding at the
			 end the following:
					
						(X)who are qualified newborns (as defined in
				subsection
				(e)(16)(A));
						.
				(b)Deemed
			 eligibility for newbornsSection 1902(e) of such Act (42 U.S.C.
			 1396a(e)) is amended by adding at the end the following:
				
					(16)Deemed
				eligibility for qualified newborns
						(A)Qualified
				newborn definedFor purposes of this section, the term
				qualified newborn means a child who—
							(i)is born in the
				United States;
							(ii)is under 1 year
				of age;
							(iii)is not a child
				who is deemed eligible under paragraph (4); and
							(iv)for periods—
								(I)before January 1, 2014, is not eligible for
				creditable coverage under section 2701(c) of the Public Health Service Act (42
				U.S.C. 300gg(c)), as in effect before January 1, 2014, but applied without
				regard to subparagraphs (D) and (F) of paragraph (1) of such section; or
								(II)on or after such
				date, is not eligible for minimum essential coverage, as defined in section
				5000A(f)(1) of the Internal Revenue Code of 1986, but applied without regard to
				subparagraph (A)(ii) of such section.
								(B)Deemed
				eligibilitySubject to
				subparagraph (C), a child that a State reasonably believes is a qualified
				newborn (and thus eligible for medical assistance under subsection
				(a)(10)(A)(i)(X)) on the date of such child’s birth shall be deemed to have
				applied for medical assistance and to have been found eligible for such
				assistance under such plan on the date of such birth and to remain eligible for
				such assistance until such child is one year of age, unless a State determines
				that a child is not eligible for such medical assistance through a
				redetermination under
				subparagraph (D).
						(C)Exception for
				other coverage
							(i)In
				generalIf, during the period of eligibility under subparagraph
				(A), the State determines that the child is enrolled in a type of coverage
				described in subparagraph (A)(iv), the State may terminate medical assistance
				for such child under subsection (a)(10)(A)(i)(X).
							(ii)LimitationA
				State that determines that a child is eligible for such coverage, but not
				enrolled in such coverage, may not terminate such medical assistance for such
				child until such child is enrolled in such coverage.
							(D)Redeterminations
				of eligibility
							(i)In
				generalSubject to clause (ii) and
				subparagraph (C)(ii), the State shall
				redetermine a child’s eligibility for medical assistance under subsection
				(a)(10)(A)(i)(X) not later than 180 days after the date of the child’s birth.
							(ii)LimitationIf an application is required for a
				redetermination under clause (i), and such application is not received by the
				State, and the State reasonably believes that the child for which such
				application was required continues to be a qualified newborn, the State may not
				discontinue such child’s eligibility for medical assistance under subsection
				(a)(10)(A)(i)(X) on the basis of such missing application.
							(iii)Reduced FMAP
				for failure to do timely determinationThe increased Federal
				medical assistance percentage provided under the third sentence of section
				1905(b) with respect to individuals eligible for medical assistance under
				section 1902(a)(10)(A)(i)(X) shall not apply with respect to a child, beginning
				180 days after the date of the child’s birth, for whom a determination is not
				made on a timely basis under clause (i), unless the limitation under clause
				(ii) applies to such child.
							.
			(c)100 percent
			 matching rate for temporary coverage of certain newborns
				(1)In
			 generalThe third sentence of section 1905(b) of such Act (42
			 U.S.C. 1396d(b)) is amended by inserting before the period at the end the
			 following: and, subject to section 1902(e)(16)(E)(iii), for medical
			 assistance for individuals in one of the 50 States or the District of Columbia
			 eligible for such assistance under section 1902(a)(10)(A)(i)(X)
			 .
				(2)Application to
			 territoriesSection 1108(g)(4) of such Act (42 U.S.C. 1308(g)(4))
			 is amended by adding at the end the following: Payment for medical
			 assistance for an individual eligible for assistance under section
			 1902(a)(10)(A)(i)(X) shall not be taken into account in applying subsection (f)
			 (as increased in accordance with paragraphs (1), (2), (3), and (4) of this
			 subsection).
				(d)Conforming
			 amendmentSection 1903(f)(4)
			 of such Act (42 U.S.C. 1396b(f)(4)) is amended by inserting
			 1902(a)(10)(A)(i)(X), after
			 1902(a)(10)(A)(i)(VIII),.
			(e)Technical
			 amendmentsSection 1902(e) of
			 such Act (42 U.S.C. 1396a(e)) is amended by redesignating the paragraph (14)
			 relating to exclusion of compensation for participation in a clinical trial for
			 testing of treatments for a rare disease or condition, as added by section 3 of
			 the Improving Access to Clinical Trials Act of 2009, as paragraph (15). Such
			 redesignation shall not be construed to affect the application of section
			 (3)(e) of the Improving Access to Clinical Trials Act of 2009 to such
			 paragraph.
			(f)Effective
			 date
				(1)In
			 generalThe amendments made by this section shall apply to
			 individuals born on or after the day that is 6 months after the date of the
			 enactment of this Act.
				(2)Delay permitted
			 for State plan amendmentIn the case of a State plan for medical
			 assistance under title XIX of the Social Security Act which the Secretary of
			 Health and Human Services determines requires State legislation (other than
			 legislation appropriating funds) in order for the plan to meet the additional
			 requirements imposed by the amendments made by this section, the State plan
			 shall not be regarded as failing to comply with the requirements of such title
			 solely on the basis of its failure to meet these additional requirements before
			 the first day of the first calendar quarter beginning after the close of the
			 first regular session of the State legislature that begins after the date of
			 enactment of this Act. For purposes of the previous sentence, in the case of a
			 State that has a 2-year legislative session, each year of such session shall be
			 deemed to be a separate regular session of the State legislature.
				
